DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-15, & 17-33 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a lid transceiver integrated with the lid for receiving the data from the sensor and transmitting the data to a first gateway transceiver located at a remote location for aggregating data from multiple lid transceivers and relaying the aggregated data to a server on a low-power wide-area network in one or more packets, wherein the lid transceiver and the first gateway transceiver are configured to communicate over the low-power wide-area network using a radio frequency spectrum of from 30 to 300,000 MHz, wherein the data is selected from the group consisting of a liquid level a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2, 4-14 are allowable based upon their dependency thereof claim 1.
With regards to claim 15
The prior art does not disclose or suggest the claimed “a second gateway transceiver and a third gateway transceiver for receiving data from the lid transceiver of 
With regards to claims 17-23 are allowable based upon their dependency thereof claim 15.
With regards to Method claim 24
The prior art does not disclose or suggest the claimed “obtaining data from the container using the sensor, wherein the data is selected from the group consisting of a liquid level, a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof” in combination with the remaining elements as set forth in claim 24.
With regards to claims 25-33 are allowable based upon their dependency thereof claim 24.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hewitt US PATENT No.: US 5,996,407 discloses A multi-frequency ultrasonic liquid level gauging system includes a storage apparatus for storing a volume of liquid and a plurality of ultrasonic transducers. Each transducer introduces a distinct ultrasonic signal into storage apparatus and receives a reflected signal back. A circuit drives and , however is silent on a lid transceiver integrated with the lid for receiving the data from the sensor and transmitting the data to a first gateway transceiver located at a remote location for aggregating data from multiple lid transceivers and relaying the aggregated data to a server on a low-power wide-area network in one or more packets, wherein the lid transceiver and the first gateway transceiver are configured to communicate over the low-power wide-area network using a radio frequency spectrum of from 30 to 300,000 MHz, wherein the data is selected from the group consisting of a liquid level a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof or a second gateway transceiver and a third gateway transceiver for receiving data from the lid transceiver of each device wherein the first second and third gateway transceivers have known, fixed locations and communicate with each other over the low-power wide-area network; and wherein the first, second and third gateway transceivers determine a location of a lid transceiver such that the lid transceiver of each device need not comprise a sensor for detecting GPS coordinates for the system to locate each device or the Method of obtaining data from the container using the sensor, wherein the data is selected from the group consisting of a liquid level, a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof.
Breed et al. PG. Pub. No.: US 2008/0236275 A1 discloses arrangement and method for monitoring a fluid storage tank which includes a housing defining an interior receivable of a removable fluid. An interior sensor system is arranged on the housing to obtain information about any fluid in the interior of the housing different than the location of the tank. A location determining system is arranged on the housing to monitor the location of the tank, and a communication system is coupled to the interior sensor system and the location determining system and which is arranged to transmit the information about the fluid in the interior of the housing and the location of the tank to one or more remote facilities. The communication system may be arranged on the housing itself, which is especially applicable when the housing is movable, for example, such as the housing of a Frac tank. The location and condition of the fluid in the tank can thus be known at all times, however is silent on a lid transceiver integrated with the lid for receiving the data from the sensor and transmitting the data to a first gateway transceiver located at a remote location for aggregating data from multiple lid transceivers and relaying the aggregated data to a server on a low-power wide-area network in one or more packets, wherein the lid transceiver and the first gateway transceiver are configured to communicate over the low-power wide-area network using a radio frequency spectrum of from 30 to 300,000 MHz, wherein the data is selected from the group consisting of a liquid level a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof or a second gateway transceiver and a third gateway transceiver for receiving data from the lid transceiver of each device wherein the first second and third gateway transceivers have known, fixed locations and communicate with each other over the low-power wide-area network; and wherein the first, second and third gateway transceivers determine a location of a lid transceiver such that the lid transceiver of each device need not comprise a sensor for detecting GPS coordinates for the system to locate each device or the Method of obtaining data from the container using the sensor, wherein the data is selected from the group consisting of a liquid level, a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof.

Pennebaker PG. Pub. No.: US 2013/0054159 A1 discloses instrumentation for field and process vessels and, in particular, to the determination of fluid level inside vessels. In most situations, determination of fluid level inside of a vessel is accomplished by installing a sensor device inside the vessel with wiring connected to a collection point outside of the vessel from which the data are often forwarded to a local or remote monitoring system. The sensors can be based on many phenomena, such as position of floats on top of the fluid level interface(s), measurement of fluid pressure which can be converted to level height, ultrasonic travel time measurement to the fluid , however is silent on a lid transceiver integrated with the lid for receiving the data from the sensor and transmitting the data to a first gateway transceiver located at a remote location for aggregating data from multiple lid transceivers and relaying the aggregated data to a server on a low-power wide-area network in one or more packets, wherein the lid transceiver and the first gateway transceiver are configured to communicate over the low-power wide-area network using a radio frequency spectrum of from 30 to 300,000 MHz, wherein the data is selected from the group consisting of a liquid level a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof or a second gateway transceiver and a third gateway transceiver for receiving data from the lid transceiver of each device wherein the first second and third gateway transceivers have known, fixed locations and communicate with each other over the low-power wide-area network; and wherein the first, second and third gateway transceivers determine a location of a lid transceiver such that the lid transceiver of each device need not comprise a sensor for detecting GPS coordinates for the system to locate each device or the Method of obtaining data from the container using the sensor, wherein the data is selected from the group consisting of a liquid level, a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof.

Carlin et al. US PATENT No.: US 4,551,719 discloses the oil field lease management and security system and method of the present invention for monitoring oil field equipment and for communicating with authorized operators. The system of the , however is silent on a lid transceiver integrated with the lid for receiving the data from the sensor and transmitting the data to a first gateway transceiver located at a remote location for aggregating data from multiple lid transceivers and relaying the aggregated data to a server on a low-power wide-area network in one or more packets, wherein the lid transceiver and the first gateway transceiver are configured to communicate over the low-power wide-area network using a radio frequency spectrum of from 30 to 300,000 MHz, wherein the data is selected from the group consisting of a liquid level a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof or a second gateway transceiver and a third gateway transceiver for receiving data from the lid transceiver of each device wherein the first second and third gateway transceivers have known, fixed locations and communicate with each other over the low-power wide-area network; and wherein the first, second and third gateway transceivers determine a location of a lid transceiver such that the lid transceiver of each device need not comprise a sensor for detecting GPS coordinates for the system to locate each device or the Method of obtaining data from the container using the sensor, wherein the data is selected from the group consisting of a liquid level, a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof.

Gravel et al. US PATENT No.: 7,255,002 B2 discloses a microwave level gauge for measuring a level of a process material in a tank includes a ceramic seal and a microwave conductor. The ceramic seal is disposed adjacent to an opening in the tank and adapted to isolate circuitry from the process material. The microwave conductor is electrically coupled to the circuitry and extends through the hermetic seal and into the process material in the tank. The ceramic seal and an isolating adapter cooperate to isolate the microwave conductor from the process fluid and from external forces, however is silent on a lid transceiver integrated with the lid for receiving the data from the sensor and transmitting the data to a first gateway transceiver located at a remote location for aggregating data from multiple lid transceivers and relaying the aggregated data to a server on a low-power wide-area network in one or more packets, wherein the lid transceiver and the first gateway transceiver are configured to communicate over the low-power wide-area network using a radio frequency spectrum of from 30 to 300,000 MHz, wherein the data is selected from the group consisting of a liquid level a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof or a second gateway transceiver and a third gateway transceiver for receiving data from the lid transceiver of each device wherein the first second and third gateway transceivers have known, fixed locations and communicate with each other over the low-power wide-area network; and wherein the first, second and third gateway transceivers determine a location of a lid transceiver such that the lid transceiver of each device need not comprise a sensor for detecting GPS coordinates for the system to locate each device or the Method of obtaining data from the container using the sensor, wherein the data is selected from the group consisting of a liquid level, a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof.

Sintes et al. PG. Pub. No.: 2007/0261487 A1 discloses a level sensor for providing an indication of liquid level in a container comprising: an ultrasonic transducer for emitting an ultrasonic signal to the surface of the liquid and for detecting a return signal, reflected from the surface, a controller that instructs the transducer to emit ultrasonic signals and receives an indication that a return signal has been detected, the controller comprising a timer for measuring the time period between emission of the ultrasonic signal and receipt of a return signal, the determined time period providing an indication of the liquid level, and a radio transmitter that receives an indication of the liquid level and transmits a radio liquid level signal comprising the level indication to a remote output unit, however is silent on a lid transceiver integrated with the lid for receiving the data from the sensor and transmitting the data to a first gateway transceiver located at a remote location for aggregating data from multiple lid transceivers and relaying the aggregated data to a server on a low-power wide-area network in one or more packets, wherein the lid transceiver and the first gateway transceiver are configured to communicate over the low-power wide-area network using a radio frequency spectrum of from 30 to 300,000 MHz, wherein the data is selected from the group consisting of a liquid level a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof or a second gateway transceiver and a third gateway transceiver for receiving data from the lid transceiver of each device wherein the first second and third gateway transceivers have known, fixed locations and communicate with each other over the low-power wide-area network; and wherein the first, second and third gateway transceivers determine a location of a lid transceiver such that the lid transceiver of each device need not comprise a sensor for detecting GPS coordinates for the system to locate each device or the Method of obtaining data from the container using the sensor, wherein the data is selected from the group consisting of a liquid level, a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof.

Lenk PG. Pub. No.: US 2006/0005621 A1 discloses an antenna system for level measurement with a level measurement device with a wave guide (5) that runs axially and that either has on its rear side an arrangement (4) for the generating and interpreting electromagnetic waves or can be connected to such an arrangement of an antenna, in particular, a parabolic antenna (1-3) on the front side of the wave guide and a wave adapter (9) for transmitting such a wave between two components of the , however is silent on a lid transceiver integrated with the lid for receiving the data from the sensor and transmitting the data to a first gateway transceiver located at a remote location for aggregating data from multiple lid transceivers and relaying the aggregated data to a server on a low-power wide-area network in one or more packets, wherein the lid transceiver and the first gateway transceiver are configured to communicate over the low-power wide-area network using a radio frequency spectrum of from 30 to 300,000 MHz, wherein the data is selected from the group consisting of a liquid level a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof or a second gateway transceiver and a third gateway transceiver for receiving data from the lid transceiver of each device wherein the first second and third gateway transceivers have known, fixed locations and communicate with each other over the low-power wide-area network; and wherein the first, second and third gateway transceivers determine a location of a lid transceiver such that the lid transceiver of each device need not comprise a sensor for detecting GPS coordinates for the system to locate each device or the Method of obtaining data from the container using the sensor, wherein the data is selected from the group consisting of a liquid level, a lid position, a lid orientation, humidity data, temperature data. GPS coordinates, movement data and combinations thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852